An order of rehearing having been previously entered by this Court in the case at bar, the several issues involved were again orally argued by counsel for the respective parties. The contention of counsel as to the exceptions in the description of the land now appearing in the tax certificate, as well as the entire description therein, has been carefully weighed, considered and studied in the light of the contention of counsel. The briefs have been re-examined and the testimony of the witnesses and exhibits appearing in the record have been carefully studied for the second time. We have reached the conclusion that our former opinion should be, and on rehearing, adhered to.
It is so ordered.
BROWN, C. J., TERRELL, CHAPMAN, THOMAS and ADAMS, concur.
WHITFIELD and BUFORD, JJ., dissent.